Title: From George Washington to David Bell, 6 September 1756
From: Washington, George
To: Bell, David



[Winchester, 6 September 1756]
To Captain David Bell, at Fort-WashingtonSir,

I received yours of the 15th August; which I had answered before I received yours of the 25th—I am sorry the Rangers seem to dislike the Service so much, but am still in hopes, the encouragement given by the committee will have some weight with them. They have allowed our Soldiers 8d. per day, with [no] deductions for clothes or Surgeon: A General Hospital is established for their reception in case of accidents. The Clothes which are now given them, besides the 8d. per day, will be as good as any Soldiers in Europe. All these advantages they may enjoy, if they will only embrace this opportunity of enlisting. However, rather suffer them to remain Rangers, than use any harsh methods with them.
Barracks ought to be built before the cold weather sets in; and as they must be without the Fort, I think it would be best to build them under the Hill, tho’ in such a manner as to lie under the immediate command of the fort, and may be closed in a short warning. I desire you will have all your command provided with powder-horns and shot-bags; and let them employ all their leisure hours in learning their exercise. I have wrote Captain

Waggener to keep a constant correspondence with the other forts, so that you may all hear from each other once a week at least, even tho’ you have nothing remarkable to transmit.
The Governor has sent me orders to enlist Servants: if any should come your way, you will observe this order. If you should want any tools for building Barracks, &c. you must draw on captain Waggener for them. Several complaints have been made of the officers and Soldiers taking up strays they find in the woods, and making use of them—I desire this practice may be discouraged. I ought to have received the monthly return from your Garrison before this. If you think you have not a sufficient quantity of ammunition in your fort to withstand an attack, you must stop what will be really necessary, from the waggons as they come down; and as they go up, I desire you may reinforce Captain McKenzies party as much as you can—Discontinue in your future returns of your Company, those men carried by Ensign Fleming to Captain Hogg: as it makes a double and irregular accompt. I am &c.

G:W.
Winchester, September 6th 1756.    

